Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of extracting data, parsing data and selecting data without significantly more (i.e., mental process). See Berkheimer (Fed. Cir. 2018). See attached Appendix 1 to the October 2019 Update: Subject Matter Eligibility pages 30-41.
Claim 1 recites, in part, “select, from a plurality of test cases performed on a before-change program, an important test case being a test case to be performed on an after-change program… extract… a non-equivalence set being a target set that does not satisfy a condition… select, from the plurality of test cases, a test case wherein a before-change target function included in the non-equivalence set is called, as the important test case.” Claim 7 recites similarly.
This judicial exception is not integrated into a practical application because the abstract claimed limitations are not tied to a specific computer or computer function, and they neither address a problem specific to a computer. Accordingly, it is merely generic analysis that is implemented using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer elements to perform a task, i.e., processing circuitry.
	Claim 2 recites, in part, “generate the target set list… compare… source code… registers… a target set.”

	Claim 3 recites, in part, “generates a before-change logical formula that is established in the before-change target function, generates an after-change logical formula that is established in the after-change target function, and judges whether the target set is the non-equivalence set by using the before-change logical formula and the after-change logical formula.”
	This judicial exception is not integrated into a practical application because the abstract claimed limitations are not tied to a specific computer or computer function, and they neither address a problem specific to a computer. Accordingly, it is merely generic analysis that is implemented using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer elements to perform a task, i.e., processing circuitry.
	Claim 4 recites, in part, “selects the important test case by using a call list indicating, for each test case, before-change functions called in a case wherein the before-change program is executed.”
	This judicial exception is not integrated into a practical application because the abstract claimed limitations are not tied to a specific computer or computer function, and they neither address a problem specific to a computer. Accordingly, it is merely generic analysis that is implemented using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer elements to perform a task, i.e., processing circuitry.
	Claim 5 recites, in part, “judges, when a before-change function corresponding to a test ease being a target among the before-change functions indicated in the call list is the before-change target function included in the non-equivalence set, that the test case being the target is the important test case.”
	This judicial exception is not integrated into a practical application because the abstract claimed limitations are not tied to a specific computer or computer function, and they neither address a problem specific to a computer. Accordingly, it is merely generic analysis that is implemented using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer elements to perform a task, i.e., processing circuitry.
	Claim 6 recites, in part, “generates the call list, wherein the processing circuitry adds a flag update instruction to update a call flag to each of the before-change functions, executes, for each test case, a before-change program after the flag update instruction has been added to each of the before-change functions, and registers, for each test case, a before-change function corresponding to an updated call flag, on the call list.”
	This judicial exception is not integrated into a practical application because the abstract claimed limitations are not tied to a specific computer or computer function, and they neither address a problem specific to a computer. Accordingly, it is merely generic analysis that is implemented using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer elements to perform a task, i.e., processing circuitry.
Response to Arguments
The previous objections to claims 1-2 and 7 have been withdrawn in light of amendments.
The previous 101 rejections are maintained. Arguments did not thoroughly address the issue and amendments did not change subject matter into patent eligible subject matter. Accordingly, non-patent literature has been cited and included in this Office action to clarify what subject matter is patent eligible. See Appendix 1 to the October 2019 Update: Subject Matter Eligibility pages 30-41.
The previous prior art rejections have been withdrawn in light of arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113